DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mordue (US 6,358,467).
As to claim 1, Mordue discloses a rotor shaft capable of connecting to a coupling, the rotor shaft comprising: 
a first end A capable of connecting to the coupling, the first end comprising an outer surface having a chamfer B that is capable of being received in a cavity of a coupling and an internal bore 20’, wherein there are no threads in the internal bore at the position of the chamfer (there are no thread in bore  20’ at chamfer B; Figure 1C reprinted below with annotations), and there are threads in the internal bore only beneath the position of the chamfer, wherein the threads are configured to receive threads of a protrusion extending from an opening of the coupling in order to be threadingly connected to the protrusion (there are thread in bore  20’ only beneath [AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    147
    167
    media_image1.png
    Greyscale
chamfer B; Figure 1C; C2 L53-59).  

As to claim 2, Mordue discloses a rotor shaft that is comprised of one or more of the group consisting of: graphite and ceramic (C1 L53-57).  
As to claim 8, Mordue discloses a rotor shaft wherein the bore 20’ extends through the rotor shaft and is capable of the passage of gas to a second end of the rotor shaft (Figure 1C).
 As to claim 10, Mordue discloses a rotor shaft that has a second end 14 and an exterior surface, wherein the exterior surface is threaded at the second end (Figure 2).  
As to claim 11, Mordue discloses a rotor shaft wherein the outer surface of the first end A is chamfered B at a 45o angle (Figure 1C).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mordue.
 As to claim 4, Mordue discloses a rotor shaft that has an outer diameter and the first end A is chamfered to reduce the outer diameter (Figure 1C).  
Mordue fails to disclose that the outer diameter of the rotor shaft is 3" and the first end is 2 3/4" over a 1" to 1.5" length of the rotor shaft.  Mordue does not disclose any structural or functional significance as to the specific diameter of the first end or cylindrical body of the shaft.
Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor shaft disclosed by Mordue wherein the outer diameter of the rotor shaft is 3" and the first end is 2 3/4" over a 1" to 1.5" length of the rotor shaft, as Mordue does not disclose any structural or functional significance as to the specific diameter of the first end or cylindrical body of the shaft, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 5, Mordue fails to disclose a rotor shaft wherein threads begin at least 1 1/4" past the first end of the bore.  Mordue does not disclose any structural or functional significance as to the specific length between the first end of the bore and the threads.
  Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor shaft disclosed by Mordue wherein threads begin at least 1 1/4" past the first end of the bore, as Mordue does not disclose any structural or functional significance as to the specific length between the first end of the bore and the threads, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 12, Mordue fails to disclose a rotor shaft wherein the chamfered outer surface of the first end is 1"-1.5" in length.  Mordue does not disclose any structural or functional significance as to the specific length of the chamfered outer surface of the first end.
 Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor shaft disclosed by Mordue wherein the chamfered outer surface of the first end is 1"-1.5" in length, as Mordue does not disclose any structural or functional significance as to the specific length of the chamfered outer surface of the first end, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 13, Mordue fails to disclose a rotor shaft wherein the outer surface of the first end is chamfered at a 7o angle.  Mordue does not disclose any structural or functional significance as to the specific chamfer angle of the first end.
  Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor shaft disclosed by Mordue wherein the outer surface of the first end is chamfered at a 7o angle, as Mordue does not disclose any structural or functional significance as to the specific chamfer angle of the first end, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mordue in view of Cooper (US 7,731,891).
As to claims 7 and 9, Mordue fails to disclose a rotor shaft wherein the threads are square, 1", ACME threads.  Mordue does not disclose any structural or functional significance as to the specific shape or size of the threads.
Cooper teaches a shaft coupling 1200 comprising square ACME threads 1210; the square ACME threads providing for easy assembly between the coupling and a shaft 1400 (Figures 12-14; C10 L9-14).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft disclosed by Mordue wherein the threads are square ACME threads, as taught by Cooper, in order to provide for easy assembly between the shaft and the coupling.
 Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor shaft disclosed by Mordue wherein threads are 1" threads, as Mordue does not disclose any structural or functional significance as to the specific size of the threads, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Mordue fails to disclose a rotor shaft wherein there are no threads in the internal bore at the position of the chamfer and there are threads in the internal bore only beneath the position of the chamfer.  
Examiner disagrees.  As to claim 1, Mordue discloses a rotor shaft wherein there are no threads in the internal bore 20’ at the position of the chamfer B (there are no thread in bore  20’ at chamfer B; Figure 1C reprinted above with annotations), and there are threads in the internal bore only beneath the position of the chamfer, wherein the threads are configured to receive threads of a protrusion extending from an opening of the coupling in order to be threadingly connected to the protrusion (there are thread in bore  20’ only beneath chamfer B; Figure 1C; C2 L53-59).    
As to claim 1, Attorney further argues that the Mordue reference fails to explicitly disclose the alleged advantage of the instant application of, if the rotor shaft breaks, the chamfered portion of the shaft being capable of being removed from the coupling cavity without chiseling.
As to such arguments regarding alleged advantages of the instant application, Examiner notes that claim 1 fails to recite any limitation which require such intended functionality.  Nonetheless, Examiner notes that the Mordue reference reads on the structural limitations of claim 1, and thus is capable of providing such intended functionality to the same extent which Applicant does.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/30/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619